DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claim 12 recites, “A non-transient, computer readable storage medium containing computer software…..”. However, as evidenced in the specification of the current application, the computer readable storage medium is not disclosed to be limited to non-transitory computer readable storage medium. In the state of the art, transitory signals are commonplace as a transportable readable medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable storage medium" covers a signal per se." 
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, a “magnetic, optical, electromagnetic, infrared, … or propagation medium” is a form of energy, in the absence of any physical structure or tangible material.
The Examiner suggests amending the claim 12 to recite the “computer readable storage medium” as “non-transitory, computer readable storage medium” to include tangible computer 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “VDS setting unit”, “image generation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to set...; operable to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For instance, see paragraphs 151-152 of the Pub. No.: US 2020/0304769 that recites “The VDS setting unit 3310 is operable to set the position of one or more VDSs for a virtual scene. This may include defining a particular shape, so as to approximate (or replicate) the surface of an object in the scene, for example. The image generating unit 3320 is operable to generate an image for display in dependence upon the one or more VDSs that are set by the VDS setting unit 3310. For example, this may comprise using mesh and texture information about a virtual scene in conjunction with the information about the one or more VDSs to generate an image for display.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickerstaff et al. (US 2016/0234482 A1)(hereinafter Bickerstaff).
Re claim 1, Bickerstaff discloses a method of generating stereoscopic images for display with respect to a virtual display screen (VDS) position, the method comprising the steps of: setting a VDS position for a stereoscopic image for display such that a depth profile of one or more VDSs approximates a depth profile of one or more objects in a virtual scene to be displayed by that stereoscopic image (see fig. 27 ¶ 114 for setting a VDS position for a stereoscopic image for display such that a depth profile of one or more VDSs approximates a depth profile of one or more objects in a virtual scene to be displayed by that stereoscopic image. First, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112. Second, the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135); and generating the stereoscopic image for display having image parallax appropriate to the VDS position or positions set by the setting step, wherein the VDS position is defined such that a contact point between (see fig. 27 ¶ 114 for generating the stereoscopic image for display having image parallax appropriate to the VDS position or positions set by the setting step, wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point. First, the position 830 of the virtual screen coincides with the depth of the object 810 so there is zero lateral disparity between the image positions of the object 810 in the left and right images as described in fig. 24 paragraph 110. Second, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112)
Re claim 2, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature wherein the stereoscopic image is to be displayed using an equirectangular projection (see ¶ 127 for the stereoscopic image is to be displayed using an equirectangular projection (i.e. wide angle or even 360.degree. videos are stored in a so-called "equi-rectangular" format and are then projected onto a virtual spherical screen))
Re claim 3, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature wherein one or more objects are associated with a single VDS (see ¶ 110 for one or more objects (i.e. objects 800, 810, 820 as shown in fig. 24) are associated with a single VDS (i.e. virtual screen 830 as shown in fig. 24))
Re claim 4, Bickerstaff as discussed in claim 3 above discloses all the claimed limitations with additional claimed feature wherein the one or more objects are objects that are stationary within the virtual scene (see ¶ 110 for the one or more objects are objects (i.e. objects 800, 810, 820 as shown in fig. 24) that are stationary within the virtual scene (i.e. virtual scene as shown in fig. 24)
Re claim 5, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature comprising associating a VDS with a single moving object within the virtual scene (see ¶s 81, 102 for associating a VDS with a single moving object within the virtual scene)
Re claim 6, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature comprising defining one or more VDSs to be movable within a virtual scene (see ¶ 130 for defining one or more VDSs to be movable within a virtual scene as shown in fig. 37)
Re claim 7, Bickerstaff as discussed in claim 6 above discloses all the claimed limitations with additional claimed feature wherein the motion of the one or more VDSs is dependent on the motion of the object associated with the VDS (see ¶ 130 for the motion of the one or more VDSs is dependent on the motion of the object associated with the VDS as shown in fig. 37)
Re claim 8, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature wherein the VDS has a shape defined by a three-dimensional function or a mesh (see ¶ 74 for the VDS has a shape defined by a three-dimensional function or a mesh as shown in fig. 8)
Re claim 9, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature comprising defining one or more VDSs to correspond to objects in dependence upon a gaze direction of a viewer of the stereoscopic images (see ¶ 130 for defining one or more VDSs to correspond to objects in dependence upon a gaze direction of a viewer of the stereoscopic images as shown in fig. 37)
Re claim 10, Bickerstaff as discussed in claim 1 above discloses all the claimed limitations with additional claimed feature comprising describing differences between the depth profile of the VDS and an associated object using a depth map (see ¶ 134 for describing differences between the depth profile of the VDS and an associated object using a depth map (i.e. the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135))
Re claim 11, Bickerstaff as discussed in claim 10 above discloses all the claimed limitations with additional claimed feature wherein the display of the object is dependent upon the depth map, such that the motion of the object in response to a change in viewpoint is proportional to the difference between the depth profiles (see fig. 37 ¶s 130, 134 for the display of the object is dependent upon the depth map, such that the motion of the object in response to a change in viewpoint is proportional to the difference between the depth profiles (i.e. the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135))
Re claim 12, Bickerstaff discloses a non-transient, computer readable storage medium containing computer software which, when executed by a computer, causes the computer to generate stereoscopic images for display with respect to a virtual display screen (VDS) position, by carrying out actions, comprising: setting a VDS position for a stereoscopic image for display such that a depth profile of one or more VDSs approximates a depth profile of one or more objects in a virtual scene to be displayed by that stereoscopic image (see fig. 27 ¶ 114 for setting a VDS position for a stereoscopic image for display such that a depth profile of one or more VDSs approximates a depth profile of one or more objects in a virtual scene to be displayed by that stereoscopic image. First, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112. Second, the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135); and generating the stereoscopic image for display having image parallax appropriate to the VDS position or positions set by the setting step, wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point (see fig. 27 ¶ 114 for generating the stereoscopic image for display having image parallax appropriate to the VDS position or positions set by the setting step, wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point. First, the position 830 of the virtual screen coincides with the depth of the object 810 so there is zero lateral disparity between the image positions of the object 810 in the left and right images as described in fig. 24 paragraph 110. Second, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112)
Re claim 13, Bickerstaff discloses an image generation system for generating stereoscopic images for display with respect to a virtual display screen (VDS) position, the system comprising: a VDS setting unit configured to set the VDS position for a stereoscopic image for display such that a depth profile of the VDS approximates a depth profile of objects to be displayed in that stereoscopic image (see fig. 27 ¶ 114 for a VDS setting unit configured to set the VDS position for a stereoscopic image for display such that a depth profile of the VDS approximates a depth profile of objects to be displayed in that stereoscopic image. First, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112. Second, the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135); and an image generation unit operable to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the VDS setting unit; wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point (see fig. 27 ¶ 114 for an image generation unit operable to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the setting unit; wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point. First, the position 830 of the virtual screen coincides with the depth of the object 810 so there is zero lateral disparity between the image positions of the object 810 in the left and right images as described in fig. 24 paragraph 110. Second, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112)
Re claim 14, Bickerstaff as discussed in claim 13 above discloses all the claimed limitations with additional claimed feature comprising a head-mountable display unit operable to display the generated stereoscopic images (see figs. 2-3 ¶s 58-59 for a head-mountable display unit (i.e. HMD as shown in fig. 1 paragraph 43) operable to display the generated stereoscopic images)
Re claim 15, Bickerstaff as discussed in claim 13 above discloses all the claimed limitations with additional claimed feature wherein the system produces a stereoscopic video signal having associated metadata defining a virtual display screen (VDS) position for use in respect of subsets of frames of the stereoscopic video signal (see figs. 26-29 ¶s 112, 114 for the system produces a stereoscopic video signal having associated metadata defining a virtual display screen (VDS) position for use in respect of subsets of frames of the stereoscopic video signal (i.e. a stereoscopic video signal having associated metadata defining a virtual display screen position for use in respect of subsets of frames of the stereoscopic video signal. At a step 970 the associated video frames are displayed with the VDS position defined by the metadata detected in the step 960 as described in paragraph 117)), the VDS position for a frame having depth profile that approximates the depth profile of objects to be displayed by that frame and wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point (see fig. 27 ¶ 114 for the VDS position for a frame having depth profile that approximates the depth profile of objects to be displayed by that frame and wherein the VDS position is defined such that a contact point between an associated object and another object within the image is a zero-disparity point. First, the position 830 of the virtual screen coincides with the depth of the object 810 so there is zero lateral disparity between the image positions of the object 810 in the left and right images as described in fig. 24 paragraph 110. Second, an image processor (such as the image processor 840 and the display controller 850) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor as described in fig. 26 paragraph 112. Third, Second, the depth profile of the VDS in respect of a stereoscopic image for display could be set or approximated to the depth profile of objects to be displayed by that stereoscopic image, so that the local depth parameter of the VDS approximated the local depth of the displayed material as described in paragraph 135)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/17/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484